ACCEPTED
                                                                                            03-15-00620-CR
                                                                                                  12675094
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       9/13/2016 3:00:23 PM
                                                                                          JEFFREY D. KYLE
                                NO. 03-15-00620-CR                                                   CLERK


                                         IN THE
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                               COURT OF APPEALS                        AUSTIN, TEXAS
                                                                   9/13/2016 3:00:23 PM
                           THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                           Clerk

                                  AUSTIN, TEXAS

STATE OF TEXAS                             §                             APPELLANT

VS.                                        §

DENNIS DAVIS                               §                               APPELLEE

           APPEAL FROM THE 167TH JUDICIAL DISTRICT COURT

                            TRAVIS COUNTY, TEXAS

                           CAUSE NO. D1-DC-09-900185

      STATE'S FIRST MOTION FOR EXTENSION OF TIME TO FILE A
                          REPLY BRIEF

TO THE HONORABLE COURT OF APPEALS:

       The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

       (a) The Trial Court filed an Order dismissing the indictment in this case on

September 9, 2015. The State of Texas filed a notice of appeal in the above cause on

October 1, 2015. The clerk’s record was filed on October 12, 2015. The reporter’s

                                           1
record was filed on November 10, 2015. The State’s brief was filed on February 8,

2016. The Appellee’s brief was marked filed by this Court on August 24, 2016.

      (b)      The State’s reply brief is currently due on September 13, 2016.

      (c)      This request is that the deadline for filing the State’s reply brief be

extended by 30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s reply brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. The undersigned is no longer assigned to the Appellate Division of the Travis

            County District Attorney’s Office. She moved to a position in the Grand Jury

            Division in January of 2016 and is tasked with a full complement of new

            responsibilities in her current position. Any further work on in the instant

            case by the undersigned will have to be added to her ongoing responsibilities.

            Given this circumstance, the undersigned respectfully requests that the Court

            grant her additional time to complete her assessment of whether a reply brief

            would be helpful to the Court in the instant case and, in the event that said

            assessment is answered in the affirmative, to then generate said brief.




                                             2
      2. This request is not made for the purpose of delay, but to ensure that the Court

         has a proper State’s reply brief to aid in the just disposition of the above

         cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s reply brief be extended to October 13, 2016.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ Kathryn A. Scales
                                              Kathryn A. Scales
                                              Assistant District Attorney
                                              State Bar No. 00789128
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. (512) 854-4811
                                              Kathryn.Scales@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

354 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Kathryn A. Scales
                                                Kathryn A. Scales
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 13th day of September, 2016, a true and correct

copy of this motion was served, by U.S. mail, electronic mail, facsimile, or

electronically through the electronic filing manager, to the Appellee’s attorney,

Linda Icenhauer-Ramirez, Attorney at Law, 1103 Nueces, Austin, Texas 78701,

ljir@aol.com.


                                                /s/ Kathryn A. Scales
                                                Kathryn A. Scales
                                                Assistant District Attorney




                                           4